Citation Nr: 0734945	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the severance of service connection for Type II 
diabetes mellitus (with associated complications including 
hypertension, early diabetic renal disease, non-proliferative 
diabetic retinopathy, and tinea pedis of the feet) effective 
January 1, 2005, was proper.

2.  Whether the severance of service connection for erectile 
dysfunction, to include special monthly compensation on 
account of loss of use of creative organ, secondary to 
diabetes mellitus effective January 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to April 
1973.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in October 2004 by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on these matters is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court have been fulfilled by information provided to the 
veteran by correspondence dated in July 2005.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  The 
veteran was also informed of how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

The veteran's DD Form 214 shows that he served in Vietnam 
from May 28, 1972 to July 11, 1972.  However, additional 
service personnel records reflect the veteran served in Nam 
Phong, Thailand from May 28, 1972 to April 1973.  Records 
also show that he was awarded the Vietnam Service Medal for 
participation in Combat Support Operations from Task Force 
Delta in Nam Phong, Thailand.  

In this case, the veteran testified that while serving in Nam 
Phong, Thailand he was sent on a Medevac flight to Yokosuka, 
Japan on or about January 28, 1973 that stopped in Vietnam.  
There has been no request to have the service department 
attempt verify the veteran's claim that he stopped in Vietnam 
during a Medevac flight from Nam Phong, Thailand to the U.S. 
Naval Hospital in Yokosuka, Japan on or about January 28, 
1973.  Therefore, the Board finds additional action is 
required.  

The Board notes that in an October 2004 rating decision the 
RO severed service connection for Type II diabetes mellitus 
with associated complications as well as erectile dysfunction 
based upon a determination that evidence that the veteran had 
no actual service in the Republic of Vietnam.  It is also 
significant to note that the requirement identified as the 
basis for severance that the veteran at least have "set 
foot" in Vietnam may be inconsistent with the findings of 
VA's General Counsel in VAOPGCPREC 27-97 and with VA comments 
provided upon publication of the final rule in 66 Fed. Reg. 
23166-01 (May 8, 2001) recognizing the phrase "in the 
Republic of Vietnam" to include inland waterways.  This 
matter is also the subject of ongoing litigation in the case 
of in Haas v. Nicholson, 20 Vet. App. 257 (2006), appeal 
docketed, No. 07-7037 (Fed. Cir. Nov. 8, 2006), and a stay of 
the adjudication of such VA claims.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  See Chairman's Memorandum 
January 6, 2004; see also Ribaudo v. Nicholson, No. 06-2762 
(U.S. Vet. App. Apr. 13, 2007) (en banc).  

The Board finds, however, that the matters on appeal are not 
presently subject to this stay of claims adjudication because 
the veteran asserts that he did, in fact, "set foot" in 
Vietnam and has submitted copies of service personnel and 
medical records supporting this claim.  In light of the facts 
in this case, additional development is required prior to 
appellate review.

In a July 2004 written statement, the veteran's 
representative indicated that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits based on diabetes mellitus.  The Court has held that 
where there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on 
appeal.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request verification of the veteran's 
claimed service in Vietnam, to include 
any evidence that the veteran stopped in 
Vietnam during a Medevac flight in 
January or February 1973.  The AMC/RO 
should include a copy of the veteran's 
January 1973 travel order (included in 
the claims file) and specifically contact 
the Marine Corps Liaison at NPRC for 
assistance in verification of the 
veteran's Vietnam service.  In addition, 
NPRC should search for any DD Form 1351 
(or its predecessor) or TRAVCHARAPPN 
JASMRO CITE: 0173-278-3 to attempt to 
verify the dates and stops during the 
veteran's Medevac flight from Nam Phong, 
Thailand to the U.S. Naval Hospital in 
Yokosuka, Japan on or about January 28, 
1973.

In requesting these records, the AMC/RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. The RO is reminded that it 
should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records. 

4.  The record should be reviewed and a 
specific determination provided, based on 
the complete record, as to whether the 
veteran served in the Republic of Vietnam 
to include any necessary findings as to 
his physical presence on land.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).



